DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7, 11-18, 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by REEVELL (GB 2534213).
Reevell teaches an aerosol generating device comprising a heating chamber (56) defining an enclosure, the enclosure having a fixed volume, the heating chamber structure configured to hold an aerosol-forming substrate within a first region of the enclosure (see figures 10-12), the heating chamber structure including a first surface (36) at least partially defining the first region, the heating chamber structure further including an inlet (see figures 3 and 4) configured to direct air into the enclosure, the heating chamber structure further including an outlet configured to enable air to be drawn out of the enclosure (see figures 3 and 4); a heater (58) coupled to the heating chamber structure, the heater proximate to the first surface (see figure 14), the heater configured to generate heat that is transmitted to the first surface to cause the aerosol-forming substrate to form an aerosol without any combustion of the aerosol-forming substrate, wherein the heating chamber structure is configured to direct the aerosol to be drawn out of the enclosure via the outlet; and a compression assembly (16) at least partially within the enclosure, the compression assembly including a compression plate (42) and a compression actuator (16) coupled to the compression plate, the compression plate configured to define a portion of the enclosure as the first region of the enclosure such that the compression plate and the first surface define opposing boundaries of the first region, the compression actuator configured to move the compression plate through the enclosure to adjustably compress the aerosol-forming substrate in the first region against the first surface and maintain the compression of the aerosol-forming substrate (see figures 11 and 12).  
Regarding claim 5, Reevell teaches the compression actuator includes a plunger actuator (16) configured to be manually manipulated to induce linear motion of the compression plate towards the first surface.  
Regarding claim 6, figure 4 shows at least a portion of the heating chamber structure is at least partially detachable from a remainder of the heating chamber structure to enable direct exposure of at least a portion of the enclosure to an ambient environment that is external to the aerosol-generating device.  
Regarding claim 7, figure 2 shows the portion of the heating chamber structure is a hatch (16) that is at least partially detachable from the remainder of the heating chamber structure.  
Regarding claim 11, Reevell teaches a control system configured to control a supply of electrical power to the heater to control heating of the aerosol-forming substrate (page 2 lines 11-15, 25-27).  
Regarding claim 12, Reevell teaches the control system is configured to adjust the supply of electrical power to the heater based on determining a temperature value associated with the aerosol-forming substrate in the first region during heating by the heater, so that the determined temperature approaches a target temperature value or target range of temperature values (page 3 lines 7-19).  
Regarding claim 13, Reevell teaches an outlet assembly (22) defining an outlet conduit extending between an inlet and an outlet that is directly exposed to an exterior of the aerosol-generating device, wherein the outlet assembly is configured to direct the aerosol drawn from the enclosure of the heating chamber structure to the outlet via the outlet conduit, wherein the outlet assembly is configured to adjustably establish a ventilation flow conduit to direct an adjustable flow of ventilation air into the outlet conduit to mix with the aerosol drawn into the outlet conduit via the inlet of the outlet assembly.  
Regarding claim 14, Reevell teaches  a power supply configured to supply electrical power to the heater; and a controller configured to control the supply of electrical power from the power supply to the heater (page 2 lines 25-27).  
Regarding claim 15, Reevell teaches a first section (see figure 3) that includes the heating chamber structure, the heater, and a first section connector interface; and a second section that includes the power supply, the controller, and a second section connector interface (see figure 3), wherein the first and second section connector interfaces are complementary with each other and are configured to detachably connect with each other to detachably connect the first and second sections together.  
Regarding claim 16, Reevell teaches that the aerosol forming substrate is tobacco (page 28 line 10) which is a plant material.  
Regarding claim 17, Reevell teaches that the aerosol forming substrate is tobacco (page 28 line 10) which includes nicotine.  
Regarding claim 18, Reevell teaches a method for operating an aerosol-generating device, the method comprising causing a compression assembly (see figure 12) of the aerosol-generating device to compress an aerosol-forming substrate within a first region of an enclosure (56) of a heating chamber structure of the aerosol-generating device, such that the aerosol-forming substrate is compressed against a first surface (36) of the enclosure, the first surface being a surface of the enclosure that is proximate to a heater (58) that is coupled to the heating chamber structure, the compression assembly including a compression plate (42) and a compression actuator (16) coupled to the compression plate, the compression plate configured to define a portion of the enclosure as the first region of the enclosure such that the compression plate and the first surface define opposing boundaries of the first region (see figure 12); and causing the heater to generate heat that is transmitted into the first region via the first surface to cause the aerosol-forming substrate to form an aerosol without any combustion of the aerosol-forming substrate (page 3 lines 21-27).
Regarding claim 20, Reevell teaches adjusting a temperature to which the aerosol-forming substrate is heated during the heating by the heater in response to determining a temperature value associated with the aerosol-forming substrate, and determining a difference between the determined temperature value and a target temperature value or target range of temperature values, such that a supply of electrical power supplied to the heater to cause the heating is caused to be changed to reduce the difference between the determined temperature value and the target temperature value or target range of temperature values (page 3 lines 7-19).  
Regarding claim 21, Reevell teaches selectively inhibiting a supply of electrical power to the heater, to selectively inhibit heat generation by the heater, in response to a determination that a volume of the first region of the enclosure is less than a threshold value, based on determining a position of the compression plate in relation to the first surface in the enclosure and determining the volume of the first region based on the determined position of the compression plate (page 3 lines 7-19).  
Regarding claim 22, see the discussion of claim 17 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over REEVELL (GB 2534213) in view of LIN et al. (CN 205831075).
Reevell teaches an aerosol generating device having a compression assembly. Reevell is silent to the compression plate being permeable to gases.
Lin teaches an aerosol generating device having a compression assembly and a compression plate being permeable to gases (abstract). It would have been obvious to one of ordinary skill in the art to use the permeable compression plate of Lin in the device of Reevell because Reevell teaches that it is desirable to have an air flow inlet around the aerosol generating article (page 22 lines 19-29).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over REEVELL (GB 2534213) in view of KANE et al. (CN 105307520).
Reevell teaches an aerosol generating device having a compression assembly.
Kane teaches an aerosol generating device having a compression assembly. Kane teaches that the compression assembly comprises an aerosol generating substrate between two plates including a spring configured to exert a spring force to push the plates toward one another (trans. bottom of page 4 to top of page 5). It would have been obvious to one of ordinary skill in the art to modify the device of Reevell to include the spring of Kane because Reevell teaches that the compression assembly may be operated by a button (page 20 lines 4-5) and the spring of Kane would accomplish the same function as the button of Reevell.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over REEVELL (GB 2534213) in view of CHE (CN 107927907).
Reevell teaches an aerosol generating device having a compression assembly.
Che teaches an aerosol generating device having a compression assembly having a screw actuator configured to cause linear motion of the compression plate towards the first surface based on rotation of a nut in a screw shaft (abstract).  It would have been obvious to one of ordinary skill in the art to modify the device of Reevell to include the screw of Che because Reevell teaches that the compression assembly may be operated by a button (page 20 lines 4-5) and the screw of Che would accomplish the same function as the button of Reevell.

Claim(s) 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over REEVELL (GB 2534213) in view of BESSANT et al. (WO 2019/219875).
Reevell teaches an aerosol generating device having a compression assembly.
Bessant teaches an aerosol generating device having a compression assembly including an actuator motor that is configured to operate, based on receiving electrical power, to induce linear motion of the compression plate (page 4 lines 29-37). It would have been obvious to one of ordinary skill in the art to modify the device of Reevell to include the actuator motor of Bessant because Reevell teaches that the compression assembly may be operated by a button (page 20 lines 4-5) and the actuator motor of Bessant would accomplish the same function as the button of Reevell.
Regarding claim 9, Bessant teaches a control system configured to control the actuator motor to adjustably control compression of the aerosol-forming substrate based on adjustably controlling the linear motion of the compression plate (page 4 lines 29-37).  

Claim(s) 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over REEVELL (GB 2534213) in view of BESSANT et al. (WO 2019/219875) as applied to claim 9 above, and further in view of PHILLIPS et al. (US 2017/0181471).
Reevell as modified by Bessant teaches an aerosol generating device having a compression assembly with actuator motor.
Phillips teaches an aerosol generating device having a compression assembly including a force sensor configured to generate a force sensor signal based on compression of the aerosol-forming substrate in the first region by the compression assembly, wherein the control system is configured to control the actuator motor to control the compression of the aerosol-forming substrate based on processing the force sensor signal (para. 0093).  It would have been obvious to one of ordinary skill in the art to modify the device of Reevell to include the force sensor of Phillips because Reevell teaches that the compression assembly may be operated by a button (page 20 lines 4-5) and Phillips teaches that the force sensors are used in combination with a button (para. 0093).
 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/           Primary Examiner, Art Unit 1741